﻿
In recent months the world has been stirred by uplifting events that give us grounds for believing that mankind has at last - and once and for all - entered a new era of detente and understanding. It seems that the coming together of East and Nest has ushered in a new order in which relations between nations will conform to a pattern of peace and co-operation. Nails have come down borders have been opened and peoples have been reunited and together are building a shared future. 
The entire community of peoples has good reason to welcome this decisive development. It must also accept the fact that the certainties born of recent events nay prove fragile and fleeting in the face of the dangers now mounting again and threatening the peace. Indeed, if we do not manage to prevent war and ease the suffering of the world's peoples, the technical achievements on which our century prides itself so much will be vain achievements, meaning that they are of no real use for our collective survival.
Before I continue, I should like to offer the President my own congratulations and those of the Togolese delegation on the election to preside over the General Assembly at its forty-fifth session. His thorough knowledge of the issues with concern us and the constructive role his country plays in maintaining the peace both augur well for a successful outcome to our work.
In guiding the work of the forty-fourth session and the special session of the General Assembly on drugs, on apartheid and on international economic co-operation, his predecessor, Major-General Joseph Garba of Nigeria, carried out his task effectively and usefully, thanks to his highly developed sense of tact, his energy and his commitment. My delegation wishes to honour him as he deserves, in keeping with his outstanding talents.
We also wish to congratulate and thank the Secretary-General for the energetic way in which, with that calm, unshakeable confidence we so admire, he discharges his weighty responsibilities in the service of peace. Thanks to his determination and devotion, our Organisation has had some remarkable successes and has regained the prestige and effectiveness it needs for its mission.
Likewise, we warmly welcome the Principality of Liechtenstein, whose admission to the United Nations enlarges the family circle and reinforces the universality of the Organization. 
The progressive improvement in East-West relations can be seen today as a determining factor in the effort to establish a new world equilibrium. It has made possible a successful conclusion of the efforts to achieve reunification of the two Germany, a historic example of the recognition of the right of peoples to self-determination.
We pay a tribute to Germany, a country which has many ties of friendship and co-operation with my own, in the conviction that Germany must and will enhance the peace, stability and prosperity of the new Europe.
The continuing efforts of the two greatest Powers towards chemical and nuclear disarmament and the intensive negotiations within the Conference on Security and Co-operation in Europe (CSCE) to achieve a balanced reduction of conventional forces in Europe and to develop confidence-building measures are undoubtedly essential factors helping to consolidate international peace and security. Also of great significance are the recent efforts to transform the two main military alliances, the North Atlantic Treaty Organisation (HATO) and the Warsaw Pact, into instruments for dialogue and co-ordination today and for political co-operation tomorrow.
The movements for freedom and democracy arising in our societies are clear signs of a general realisation that some development models and policies are bankrupt. This change must be organised and adapted to suit our needs and our real capabilities the legitimate guest for freedom and democracy has become urgent everywhere, but it should not jeopardise the social cohesion and national unity of our countries. It is up to each nation, within the contest of the internationally recognised requirements, to define the ways to ensure internal peace while participating in the effort to bring world peace. By this I mean that building societies which are more democratic and which better respect fundamental human rights and freedoms should start not from the simple copying of foreign models but front the historical and socio-cultural realities of each State that is to say the special genius of each people. As the President of Togo General Gnassingbe Eyadema so rightly noted in his speech of 20 June at the sixteenth Franco-African summit at La Baule, Frances
"We must keep in mind that no one can go against the will of the people, who are the sole custodians of power and on whom it is not possible, without risking failure, to impose a political system which runs counter to their deepest aspirations. For if any political option is to be viable and potentially successful, it must be grounded in the realities of each society and be integrated into the normal historical evolution of each country". The end of the ideological confrontation between the great Powers does not signify by any means that peace has been achieved once and for all throughout the world. There are ,any hotbeds of tension still persisting everywhere.
In Liberia, in the very heart of the Economic Community of West African States (ECOHAS), a tragedy which causes great concern to all is taking place. My country, for its part, has urged the belligerents to exercise the greatest possible restraint, and, in a moving appeal delivered on 23 August, called on then to agree to an early cease-fire, at the same tine proposing that a special summit of ECOHAS should be called with a view to promoting a peaceful and lasting settlement to this fratricidal conflict and bringing about reconciliation of all of that country's sons.
The conflict in Western Sahara has been moving towards a fair and lasting settlement since both parties accepted the settlement plan put forward on 30 August 1988 by the Secretary-General. In this respect, the Kingdom of Morocco and the POLISARIO Front must continue to co-operate closely with the United Nations and the Organisation of African Unity (OAU) with a view to establishing an effective cease-fire and holding the self-determination referendum.
The positive developments in the situation in South Africa are to some extent the result of the historic consensus reached by the international community at the sixteenth special session of the General Assembly, devoted to the subject of Apartheid and its Destructive Consequences in Southern Africa. The Declaration adopted by that important session embodies the categorical and unanimous rejection of apartheid and highlights the urgency of eradicating it once and for all.
Togo acclaims the far-sightedness and sense of responsibility of the decision by the African National Congress (ANC) to suspend the armed struggle. It also urges President De Klerk to take this historic opportunity to create conditions favouring a wide-ranging dialogue among all elements of South African society with a view to demolishing the apartheid system quickly and creating a democratic, non-racial society. If such conditions are to obtain, they must necessarily be preceded by the freeing of all political detainees and by an end to the violence blacks are suffering on a daily basis.
The accession of Namibia to independence and its admission to the United Nations were signs of the times showing once again that the United Nations had regained its prestige and effectiveness. That is why it is fitting to pay a particular tribute to the men and women who, by their courage, devotion and competence, made it possible for the United Nations Transition Assistance Group (UNTAG) to carry out its difficult mission successfully. Togo considers it an honour to have taken part in that mission and thereby demonstrated that it subscribes completely to the noble values and objectives which guide our Organisation. 
The involvement of the United Nations in settling the crisis in Central America is, to a great extent, the explanation for the progress made in applying the peace plan drawn up by the leaders of the region.
In the Gulf the international community is today confronted by serious breaches of the rules and principles on which the Charter is founded. 
The invasion and annexation of Kuwait by Iraq constitute an act of aggression which must be condemned, not only because it contravenes international law but above all because it could once again lend respectability to violence and force as means of settling international disputes.
In adopting its resolutions on this subject, the Security Council has fully lived up to its primary responsibility for the maintenance of international peace and security and has genuinely striven to ensure scrupulous respect for international law.
For that reason the Government of Togo fully endorses those resolutions and urges the Iraqi Government to withdraw its troops and to end the occupation and annexation of the sovereign State of Kuwait unconditionally. We call on all States in the region and outside it to spare no efforts to find a peaceful solution to the crisis.
With regard to the foreseeable disastrous consequences of this crisis for the economies of our countries as a result of large increases in oil prices it is vital for the international community, including both States and financial institutions, to do their utmost to shield the least developed countries from new financial constraints which would frustrate their development efforts and inflict shocks with incalculable consequences on their societies.
A lasting overall settlement of the Cambodian question is also an urgent task, whose accomplishment should be greatly facilitated by the improvement in East-West relations and the strengthening of confidence in the world Organisation. Recent developments on this issue clearly indicate a heightened awareness of the need to end a conflict which has brought great suffering to the Cambodian people, a people which should now be able legitimately to exorcise its right to self-determination. 
In Afghanistan, following the departure of foreign troops, the various parties will have to engage in negotiations in order to restore independence and unity to the Afghan people.
The merger of the two Yemens and the upcoming unification of the two Germanys should impress on the conscience of the world the vital need to rectify the mistakes of history by enabling divided peoples to re-establish their cultural and political identity within a homogeneous State structure.
This confirms the importance my Government attaches to the reunification of the two Koreas as a factor to promote stability in Asia and strengthen international peace and security. For that reason, my Government ardently hopes that the free-circulation experiment going on now between the two Koreas will be continued and will herald a genuine thawing in the relations between the two States.
The Organisation has made tremendous efforts to end the conflict which has torn Lebanon apart for two decades. Restoration of peace to that country will require first and foremost the departure of all foreign forces, whoso presence tends to promote the state of war.
In the occupied territories of Gaza and the West Bank the intransigent positions of the parties concerned continues to maintain a permanent atmosphere of violence. In this connection, we make a solemn appeal to all parties concerned to agree to the holding of an international conference under United Nations auspices.
The stability of the world depends not only on the improvement of international political relations. It now depends even more on a fairer sharing of economic prosperity. The burden of the economic crisis by which the world has been beset for two decades is not borne equally by the wealthy and the poor countries. The confusion and disarray created by an anachronistic international economic system based, among other things, on rules that work to the exclusive advantage of the developed countries, are genuine obstacles to economic growth development in the developing countries.
It is important to note here the particularly critical situation of African countries which are hit even harder than others by the imbalances of the international economic system.
In order to escape from this state of profound crisis, the African countries have courageously undertaken reforms designed to establish the political and social conditions required for renewed economic growth through the use, among other things, of structural-adjustment programmes. However, their potential for success is often negated by the collapse of commodity prices and hence of export earnings, and also, most particularly, by the reduction in real terms of external financial inputs and the increasing burden of debt service.
It is vital for the international community as a whole to implement the recommendations of the last United Nations Conference on the Least Developed Countries. It must strive to create an open and fair trading system, to support the least developed countries' efforts for diversification and economic modernisation and to increase substantially the flows of financing to those countries.
We must urgently resume the North-South dialogue in a joint effort to find solutions to our common problems, particularly the decline of commodity prices, since a fair return for these products is indispensable for the survival of our economies. In this connection, I appeal to all to redouble their efforts to endow the Common Fund for commodities with the means it needs in order to operate effectively. There must also be international action to apply a bold strategy to external debt, placing stress in particular on debt deferral, reduction of interest rates, extension of repayment deadlines and the granting of assistance consisting substantially of grants or interest-free loans.
The actions taken by certain donor countries to lighten the debt burden of the developing countries, particularly African countries, are praiseworthy and should be encouraged. The least developed countries require increased attention and assistance, in keeping with the Programme of Action adopted by the Second United Nations Conference on the Least Developed Countries, hold at Paris at the beginning of this month.
In this connection the intentions stated recently by the leaders of the seven most industrialized countries at Houston are particularly encouraging, and we hope that they will soon be translated into action.
The grave threats to mankind inherent in the accumulation of weapons of all kinds and in the continued existence of certain hotbeds of tension are compounded by the crucial problem of the rapid deterioration of the environment. The deterioration of the ozone layer, deforestation, desertification, marine and river pollution and air pollution have particularly destructive effects the environment all share. Today climates are unstable, the earth is warming up, and specialists predict future disasters resulting from the melting of the ice-cap, which would cause catastrophic flooding in coastal regions. The same experts also foresee famines and epidemics consequent on those atmospheric disruptions.
For that reason, the international community must act resolutely to prevent those evils. Togo attaches crucial importance to environmental problems and has taken measures to protect its fauna and its natural heritage. An environmental code has been adopted, and the Government is enforcing it very strictly. 
Working together, we have unquestionably made progress in solving some of the great issues of international life, but in order to ensure that this progress is irreversible and leads to the emergence of a world purged of fear, violence and injustice, it is essential that we should constantly strengthen our commitment to the United Nations. Nothing lasting has ever been achieved or can be built on the basis of mistrust or in an atmosphere of violence.
Genuine security will be established not through deterrence but through persuasion, and the only weapon for that purpose is dialogue, a dialogue based on the ideas and fundamental aspirations we hold in common a dialogue aimed at building trust among peoples and peace among individuals. While it is true that nations are motivated only by their own interests, nevertheless today those interests are increasingly blended into one common objective, that of defending the principles we have set for ourselves, mindful of the shared destiny of peoples and individuals.
Today's events demand that we should reassess the beliefs underlying those principles and the determination with which each of us pursues them and strives to ensure that they are respected. 
The time had come to shoulder our common responsibility in solidarity. We must refuse to be part of the conspiracy of silence and commit ourselves to struggle to protect mankind and its environment.
Only thus shall we have contributed to ensuring a better future for all person and for all of mankind.
